DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/469900, 16/461464, 16/461438, and 16/461452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed 28 January 2021 has been entered. Claims 1-9, 12, 14-19, 22, and 24 remain pending in this application.  Claims 1-9, 12, 14-19, 22, and 24 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 28 October 2020. 

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that Hands fails to disclose a configuration to “compare the first measured voltage to at least one of a control voltage, 
Hands teaches in para [0120-0121] that replica corroded locations are generated and measured such that that results are immediately compared with measurements made for unknown corroded location.  This corresponds to a comparison between of a measured voltage at a test location and a control or threshold voltage.  The determination of corrosion is based on the comparison.  Also see claim 1 reciting the voltage measurement of the replica location defining the characteristic for an un-corroded location and the voltage measurement for the location indicating the extent of corrosion.  Also see claim 2, disclosing the voltage measurement for the replica location and for the location being considered to provide information about the corrosion which has occurred at the location.  See claim 5 reciting the voltage measured is compared with base line characteristic or set of characteristics and claim 12 reciting measures for measuring voltage variation between replica location and location and also means for indicating extent of corrosion.  Thus Hands teaches the use of measurements at a replica, or un-corroded, location to generate values for which the measurements at the location under test are compared with to determine corrosion.  
Applicant has also argued that Hands does not teach “connecting the plurality of measurement system electrical contacts to select locations of the tested material.”  Applicant argues that once the location of one electrical contact is assigned the locations of the remaining electrical contacts are automatically fixed based on relative 
Applicant’s argument is directed toward the fact that the plurality of contacts taught by Hands are fixed with respect to one another and are not able to be individually and independently positioned.  The Examiner notes that the pending claim language only recites “at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to the selected locations of the test material…”.  Hands teaches in in Fig. 3 that mounting unit 100 includes plurality of electrical contacts 102 for contacting pipeline 108.  Therefore, when mounting unit 100 is attached to pipeline 108, the plurality of electrical contacts are connected to the selected locations of the pipeline as each individual contact contacts a particular location on the pipeline.  The mounting unit 100 is moved from one location to another, for example see para [0124] disclosing the mounting unit moving from actual location to replica location.  As such, the mounting unit is understood to mount selectively to a plurality of location as it is moved between multiple locations.  For these reasons, Hands is considered to teach the claimed limitations.  This appears consistent with the pending application which recites on pg. 7, line 38 – pg. 8 line 2 – the harness 22 may be less flexible, defining a shape and allowing relatively little movement between respective ones of plurality of measurement system electrical contacts 24.  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 16/626264 in view of Hands US 2003/0184321 (Hands). 
Regarding claim 1, co-pending application 16/626264 teaches the limitations as outlined in the table below.  
Co-Pending application 16/626264 does not explicitly teach at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material.
Hand teaches (Fig. 3) at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of a tested material(see Fig. 3 - mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108. Also see para [0124] - mounting unit 100 allows for connection of contacts with pipeline in a consistent manner. The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article taught by co-pending application 16/626264 to include a feature for repeatably connecting the measurement system as taught by Hands in order to achieve reliable and reusable connection for repeated testing.

This is a provisional nonstatutory double patenting rejection.

Pending Application 16/461423
Co-Pending Application 16/626264
1.  A measurement system for detecting a crack or other defect in a tested material, the system comprising:
control electronics;
an electrical signal source communicatively coupled to the control electronics; 
a plurality of measurement system electrical contacts; and
at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material, wherein the control electronics are configured to:



cause the electrical signal source to output an electrical signal to be passed through the tested material:
determine a first measured voltage in response to the electrical signal passed through the tested material using a first measurement electrical contact of the plurality of measurement system electrical contacts, wherein the first measurement electrical contact is electrically coupled to the tested material;




compare the first measured voltage to at least one of a control voltage, a threshold voltage value, or a second measured voltage determined in response to the electrical signal passed through the tested material using a second measurement electrical contact of the plurality of measurement system electrical contact;  and
determine whether the tested material includes a crack or other defect based on the comparison.

1.    A measurement system comprising: 

            an electrical signal source;
a plurality of electrical contacts electrically coupled to a tested material;
 a respective resistor associated with each electrical contact; a common node to which the respective resistors are electrically connected; and 
a control module configured to:
cause the electrical signal source to be electrically connected to a selected electrical contact of the plurality of electrical contacts as an input electrical contact, wherein the remaining electrical contacts of the plurality of electrical contacts are electrically connected to a return node of the electrical signal source as extraction electrical contacts;
cause the electrical signal source to output an electrical signal to the input electrical contact;
cause a respective electrical signal parameter to be determined at the respective resistor associated with each respective extraction electrical contact; and

determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters.
3.    The measurement system of claim 2, wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameter ratios by at least:
comparing at least one of the respective electrical signal parameter ratios to a corresponding control electrical signal parameter ratio, wherein the control electrical signal parameter ratio is associated with the same input electrical contact and the same extraction electrical contact.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 12, 15, 16, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hands US 2003/0184321 (Hands).
Regarding claim 1, Hands teaches (Fig. 3) a measurement system for detecting a crack or other defect in a tested material (see abstract – apparatus for corrosion measurement), the system comprising: 
control electronics (see claim 12 – means for measuring the voltage, means for defining the characteristics of un-corroded location, and means for indicating the extent of the corrosion);
an electrical signal source communicatively coupled to the control electronics (see claim 12 – a power source for passing current through the locations.  Such means is communicatively coupled to the control electronics since the current supplied creates voltage measured by the means for voltage measuring);
a plurality of measurement system electrical contacts (see claim 12 and Fig. 3 – electrical contacts 102);
at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material (see Fig. 3 – mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108.  Also see para [0124] – mounting unit 100 allows for connection of contacts with pipeline in a consistent manner.  The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”), wherein the control electronics are configured to:
cause the electrical signal source to output an electrical signal to be passed through the tested material (see claim 12 – power source passing current at times of the respective voltage measurements.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material);
determine a first measured voltage in response to the electrical signal passed through the tested material using a first measurement electrical contact of the plurality of measurement system electrical contacts (see claim 12 and Fig. 3 – electrical contacts 102 used for measuring voltage), wherein the first measurement electrical contact is electrically coupled to the tested material (see Fig. 3 and claim 12 – electrical contacts 102 are in contact with pipeline 108); 
compare the first measured voltage to at least one of a control voltage, a threshold voltage value, or a second measured voltage determined in response to the electrical signal passed through the tested material using a second measurement electrical contact of the plurality of measurement system electrical contacts (see claim 12 – method include measurement at replica location and the voltage variation.  Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics.); and
determine whether the tested material includes a crack or other defect based on the comparison (see claim 12 – means for indicating the extent of corrosion which has occurred based on variation in voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics).
Regarding claim 2, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are configured to cause the electrical signal source to apply the electrical signal to a pair of drive electrical contacts to the plurality of measurement system electrical contacts (see para [0050-0051] – the current source is introduced at one end of the location and leave at the other end of the location.  The current is also preferably applied in both directions alternately. Therefore it is understood the current is applied to a pair of electrodes at opposite ends of the location where the voltage measurement is performed).
Regarding claim 6, Hands teaches (Fig. 3) the measurement system of claim 1, further comprising a fixture (see Fig. 3 – separate portions 106 of the mounting unit 100), wherein the plurality of measurement system electrical contacts are attached to the fixture (see Fig. 3 – electrodes 102), and wherein the at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to the selected locations of the tested material comprises a shape defined by respective surfaces of the plurality of measurement system electrical contacts (see Fig. 3 – electrodes 102 are positioned along curved inner surface 106 in ring form such that they are able to contact the pipe 108).
Regarding claim 7, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the shape defined by the respective surfaces of the plurality of measurement system electrical contacts allows insertion of the tested material into the fixture in only one orientation (see Fig. 3 – configuration of the electrodes 102 around the ring shape permits pipeline 108 to be inserted in mounting unit 100 in one configuration).
Regarding claim 8, Hands teaches (Fig. 3) the measurement system of claim 1, further comprising a fixture, wherein the plurality of measurement system electrical contacts are attached to the fixture (see Fig. 3 – electrical contacts 102 are attached to separate portions 104 of mounting unit 100), and wherein the at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to the selected locations of the tested material comprises at least one registration feature in or on the fixture (see Fig. 3 and para [0040] – positions are defined relative to a reference point which remains fixed.  Electrical contacts 102 are positioned in same locations).
Regarding claim 9, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the plurality of measurement system electrical contacts comprise one or more of:
(i) female electrical contacts configured to accept corresponding male material electrical contacts electrically coupled to the tested material;
(ii) male electrical contacts configured to contact the tested material(see Fig. 3 and para [0033] – electrical contacts 102 are provided by pins resiliently forced into contact with the location on the pipeline 108).; or 
(iii) male electrical contacts configured to contact respective material electrical contacts on the tested material.
Regarding claim 12, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the plurality of measurement system electrical contacts are arranged symmetrically on the fixture with reference to a symmetry of the tested material as inserted into the fixture (see Fig. 3 and para [0122] – inner surface 106 is punctuated with regular pattern of holes which contact metal pin for electrical contact.  The regular pattern is considered as a symmetrical pattern.  Also contacts 102 are arranged in ring shape corresponding to pipeline 108).
  Regarding claim 15, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are further configured to:
for each respective pair of drive electrical contacts of one or more pairs of drive electrical contacts selected from the plurality of measurement system electrical contacts, cause the electrical signal source to apply a respective electrical signal to each respective pair of drive electrical contacts (see para [0050-0051] – the current source is introduced at one end of the location and leave at the other end of the location.  The current is also preferably applied in both directions alternately. Therefore it is understood the current is applied to a pair of electrodes at opposite ends of the location where the voltage measurement is performed.  See claim 12, power source is provided to drive current);
for each respective pair of drive electrical contacts, determine a respective measured voltage using a respective measurement electrical contact of a plurality of measurement electrical contacts selected from the plurality of measurement system electrical contacts while applying the electrical signal to each respective pair of drive electrical contacts (see claim 2, Fig. 3, and para [0033] – voltage is determine between pairs of electrical contacts 102 when current is flowing), wherein to determine whether the tested material includes the crack or other defect based on the comparison, the control electronics are configured to determine whether the tested material includes the crack or other defect based on a comparison of each respective measured voltage with the at least one of the control voltage, the threshold voltage value, or the second measured voltage  (see claim 12 – means for indicating the extent of corrosion which has occurred based on voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics).
Regarding claim 16, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are configured to determine the measured voltage using two measurement electrical contacts from the plurality of measurement system electrical contacts (see claim 2, Fig. 3, and para [0033] – voltage is determine between pairs of electrical contacts 102 when current is flowing).
Regarding claim 19, Hands teaches (Fig. 3) method for detecting a crack or defect in a material (see claim 12 – method of investigating corrosion at location), the method comprising:
coupling a plurality of measurement system electrical contacts of a measurement system to a tested material (see Fig. 3 and claim 12 – electrical contacts 102 are coupled to pipeline 108), wherein the measurement system comprises at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of a tested material (see Fig. 3 – mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108.  Also see para [0124] – mounting unit 100 allows for connection of contacts with pipeline in a consistent manner.  The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”);
causing, by control electronics, an electrical signal source to output an electrical signal to be passed through the tested (see claim 12 – power source passing current at times of the respective voltage measurements.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material);
determining, by the control electronics, a first measured voltage in response to the electrical signal passed through the tested material using a first measurement electrical contact of the plurality of measurement system electrical contacts (see claim 12 and Fig. 3 – electrical contacts 102 used for measuring voltage); and 
comparing the first measured voltage to at least one of a control voltage, a threshold voltage value, or a second measured voltage determined in response to the electrical signal passed through the tested material using a second measurement electrical contact of the plurality of measurement system electrical contacts (see claim 12 – method include measurement at replica location and the voltage variation.  Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics.); and
determining, by the control electronics, whether the tested material includes a crack or other defect based on the comparison see claim 12 – means for indicating the extent of corrosion which has occurred based on variation in voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics).
Regarding claim 24, Hands teaches (Fig. 3) the method of claim 19, further comprising a fixture, wherein the plurality of measurement system electrical contacts are mechanically attached to the fixture (see Fig. 3 – electrodes 102), and wherein the at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material comprises a shape defined by respective surfaces of the plurality of measurement system electrical contacts (see Fig. 3 – electrodes 102 are positioned in ring form such that they are able to contact the pipe 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Nakata et al. US 4,982,158 (Nakata).
Regarding claim 3, Hands teaches (Fig. 3) the measurement system of claim 1, but does not teach the system further comprising an inductor that is electrically coupled to the tested material, wherein the electrical signal source is configured to apply the electrical signal to the inductor, and wherein the electrical signal conducting through the inductor induces eddy currents in the tested material.
Nakata teaches an inductor electrically coupled to the tested material, wherein the electrical signal source is configured to apply the electrical signal to the inductor, and wherein the electrical signal conducting through the inductor induces eddy currents in the tested material (see col. 8, line 63 – col. 9, line 2 – test currents are injected into component to be tested using current carrying induction coil in a predetermined relationship.  Current induced in an object based from a coil is an eddy current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal source taught by Hands to apply the electrical signal via an inductor as taught by Nakata in order to achieve the predictable results of eliminating of direct electrical contact for the current application.

Claims 4, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Kelsey et al. US 2006/0012375 (Kelsey).
Regarding claim 4, Hands teaches (Fig. 3) the measurement system of claim 1, but does not teach wherein the material includes a plurality of material electrical contacts, and wherein the at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to the selected locations of the tested material comprises at least two of the measurement system electrical contacts keyed to corresponding material electrical contacts.
Kelsey teaches (Fig. 1 and 4) the material includes a plurality of material electrical contacts (see Fig. 4 and para [0034] – connector 402 connects to electrical circuit on ceramic 404), and wherein the at least one feature for repeatable electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material comprises at least two of the measurement system electrical contacts that are keyed to corresponding material electrical contacts (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands to include material contacts and a keyed measurement contacts as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.
Regarding claim 5, Hands teaches (Fig. 3) the measurement system of claim 4, but does not teach wherein a first material electrical contact defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a second material electrical contact defines a second unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a first measurement system electrical contact defines a first unique geometry or size relative to the other measurement system electrical contacts, wherein a second measurement system electrical contact that that defines a unique geometry or size relative to the other measurement system electrical contacts, wherein the first unique geometry or size of the first measurement system electrical contact is complementary to the first unique geometry or size of the first material electrical contact to enable electrical coupling between the first measurement system electrical contact and the first material electrical contact, and wherein the second unique geometry or size of the second measurement system electrical contact is complementary to the unique geometry or size of the second material electrical contact to enable electrical coupling between the second measurement system electrical contact and the second material electrical contact.
Kelsey teaches (Figs. 1 and 4) a first material electrical contact defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts (see Fig. 4 – first and second material contacts of a plurality of contacts as recited in claim 1, has unique connector 402), 
wherein a second material electrical contact defines a second unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts (see Fig. 4 – first and second material contacts of a plurality of contacts as recited in claim 1, has unique connector 402), wherein a first measurement system electrical contact defines a first unique geometry or size relative to the other measurement system electrical contacts and a second measurement system electrical contact that defines a second unique geometry or size relative to the other measurement system electrical contacts (see Fig. 4 – probes that plug into connector 408 have first and second contacts), wherein the first unique geometry or size of the first measurement system electrical contact is complementary to the first unique geometry or size of the first material electrical contact to enable electrical coupling between the first measurement system electrical contact and the first material electrical contact, and wherein the second unique geometry or size of the second measurement system electrical contact is complementary to the second unique geometry or size of the second material electrical contact to enable electrical coupling between the second measurement system electrical contact the second material electrical contact (see Fig. 4 – probes are configured to mate with the connector 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands to have  a first material electrical contact and a second material electrical contact each defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a first measurement system electrical contact that defines a unique geometry or size relative to the other measurement system electrical contacts and a second measurement system electrical contact that that defines a unique geometry or size relative to the other measurement system electrical contacts, wherein the unique geometry or size of the first measurement system electrical contact is complementary to the unique geometry or size of the first material electrical contact, and wherein the unique geometry or size of the second measurement system electrical contact is complementary to the unique geometry or size of the second material electrical contact as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.
Regarding claim 22, Hands teaches (Fig. 3) the method of claim 19, but does not teach wherein coupling the plurality of measurement system electrical contacts of the measurement system to the tested material comprises:
coupling a first keyed measurement system electrical contact to a corresponding keyed material electrical contact; and
coupling a second keyed measurement system electrical contact to a corresponding second keyed material electrical contact.
Kelsey teaches (Figs. 1 and 4) coupling the plurality of measurement system electrical contacts of the measurement system to the tested material comprises:
coupling a first keyed measurement system electrical contact to a corresponding keyed material electrical contact (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.); and
coupling a second keyed measurement system electrical contact to a corresponding second keyed material electrical contact (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.  Also see claim 1 – plurality of contacts are connected to respective conductive circuit to provide access.  This is considered as teaches a plurality of the connector 402 shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the plurality of measurement system electrical contacts to test material as taught by Hands to include coupling a first and second keyed measurement system electrical contact to a first and second corresponding keyed material system as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Tada US 2009/0192730 (Tada).
Regarding claim 14, Hands teaches (Fig. 3) the measurement system of claim 1, but does not explicitly teach a system further comprising a switch network, wherein the control electronics are further configured to control the switch network to selectively connect a first measurement system electrical contact of the plurality of measurement system electrical contacts and a second measurement system electrical contact of the plurality of measurement system electrical contacts to the electrical signal source as a pair of drive electrical contacts; and selectively connect a third measurement system electrical contact of the plurality of measurement system electrical contacts to the control electronics as the first  measurement electrical contact.
Tada teaches (Fig. 1) a system further comprising a switch network, wherein the control electronics are further configured to control the switch network to selectively connect a first measurement system electrical contact of the plurality of measurement system electrical contacts and a second measurement system electrical contact of the plurality of measurement system electrical contacts to the electrical signal source as the pair of drive electrical contacts and selectively connect a third measurement system electrical contact of the plurality of measurement system electrical contacts to the control electronics as the measurement electrical contact (see para [0053-0054] – switching circuit, not shown, connects probes for driving current 11 and for probes connected to voltage meter 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands to include a switch network for selecting connecting electrical drive contacts and measurement electrical contacts as taught by Tada as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to perform the inspection over specific areas to determine location of any faults.
Regarding claim 17, Hands teaches (Fig. 3) the measurement system of claim 1, but does not explicitly teach a system further comprising a memory device, wherein the control electronics are further configured to retrieve the control voltage from the memory device, wherein the control voltage is a voltage measured for the tested material when the tested material is in a state that does not include the crack or other defect, and wherein to determine whether the tested material includes the crack or other defect based on the comparison,  the control electronics are configured to determine whether the tested material includes the crack or other defect based on a comparison of the first  measured voltage and the control voltage. 
Tada teaches (Fig. 1) a memory device (see Fig. 1 – storage section 30), wherein the control electronics are configured to retrieve a control voltage from the memory device, wherein the control voltage is a voltage measured for the tested material when the tested material is known to not include a crack or other defect, and wherein the control electronics are configured to determine whether the tested material includes a crack or other defect based on the measured voltage and the control voltage (see Fig. 2 – steps S1-S4 includes retrieving reference data H in step S1.  Reference data H corresponds to potential difference measurement at the initial sate of manufacture and therefor corresponds to no damage per para [0058].  Variations in the measurement result of potential difference Vi is compared to the reference data H to determine if there is a crack or not per para [0065].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands to include a memory device and have the control electronics be configured to retrieve a control voltage from the memory device and determine presence of crack or defect based on measured voltage and control voltage as taught by Tada as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to monitor for degradation of the material under test over time as taught by Tada. 
Regarding claim 18, Hands teaches (Fig. 3) the measurement system of claim 17, but does not teach wherein to determine whether the tested material includes a crack or other defect, the control electronics are configured to determine whether the tested material further based on a at least a ratio between the first measured voltage and the control voltage or a difference between the measured voltage and the control voltage.
Tada teaches (Fig. 3) the control electronics are configured to determine whether the tested material includes a crack or other defect based on a ratio between the measured voltage and the control voltage or a difference between the measured voltage and the control voltage (see Fig. 2 – steps S1-S4 includes retrieving reference data H in step S1.  Reference data H corresponds to potential difference measurement at the initial sate of manufacture and therefor corresponds to no damage per para [0058].  Variations in the measurement result of potential difference Vi is compared to the reference data H to determine if there is a crack or not per para [0065].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control electronics taught by Hands to determine crack or defect is present based on a difference between the measured voltage and the control voltage as taught by Tada as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to monitor for degradation of the material under test over time as taught by Tada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868